 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENDALL BURTON,                                    No. 2:19-cv-1616 CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    MESKATH UDDIN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1) and

20   plaintiff has consented to have all proceedings before a United States Magistrate Judge.

21           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

22   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

23           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect

25   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account and

26   forward it to the Clerk of the Court each time the amount in plaintiff’s account exceeds $10.00,

27   until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28   /////
                                                         1
 1          The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 6          The court has conducted the required screening and finds that plaintiff may proceed on a

 7   claim for denial of medical care arising under the Eighth Amendment and a claim arising under

 8   the First Amendment based upon retaliation for protected activity against defendant Uddin. With

 9   respect to defendant Felder, however, plaintiff’s complaint fails to state a claim upon which relief

10   can be granted.

11          At this point, plaintiff has two options: 1) he may proceed on his claims described above

12   against defendant Uddin; or 2) attempt to cure the deficiencies in his complaint with respect to his

13   claims against defendant Felder.

14          In deciding whether to file an amended complaint, plaintiff should consider the following:

15          1. In order to avoid dismissal for failure to state a claim a complaint must contain more

16   than “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a

17   cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007).

18          2. There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

19   or connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423

20   U.S. 362 (1976). Vague and conclusory allegations of official participation in civil rights
21   violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

22          3. Section 1983 does not recognize respondeat superior liability. Monell v. Dep't. of Soc.

23   Servs., 436 U.S. 658, 691 (1978). Accordingly, a supervisor may not be held liable merely

24   because a subordinate violated the plaintiff's constitutional rights. Id.

25          Finally, plaintiff is informed that if he elects to amend the court cannot refer to a prior

26   pleading in order to make the amended complaint complete. Local Rule 220 requires that an
27   amended complaint be complete in itself without reference to any prior pleading. This is because,

28   as a general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay,
                                                        2
 1   375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading

 2   no longer serves any function in the case. Therefore, in an amended complaint, as in an original

 3   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 4           In accordance with the above, IT IS HEREBY ORDERED that:

 5           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2 & 5) is granted.

 6           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 7   shall be collected and paid in accordance with this court’s order to the Director of the California

 8   Department of Corrections and Rehabilitation filed concurrently herewith.

 9           3. Plaintiff is granted 21 days within which to complete and return the attached form

10   notifying the court whether he wants to proceed on a claim for denial of medical care arising

11   under the Eighth Amendment and a claim arising under the First Amendment based upon

12   retaliation for protected activity against defendant Uddin or whether he wishes to file an amended

13   complaint in an attempt to cure the deficiencies in his complaint with respect to his claims against

14   defendant Felder. If plaintiff does not return the form, this action will proceed on the claim

15   described above against defendant Uddin, and the court will recommend that defendant Felder be

16   dismissed.

17   Dated: September 4, 2019
                                                        _____________________________________
18
                                                        CAROLYN K. DELANEY
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22   1
     burt1615.op
23

24

25

26
27

28
                                                         3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
      KENDALL BURTON,                                 No. 2:19-cv-1615 CKD P
14
                        Plaintiff,
15
             v.                                       PLAINTIFF’S NOTICE OF
16
      MESKATH UDDIN, et al.,                          HOW TO PROCEED
17
                        Defendants.
18

19
     Check one:
20
21
     _____ Plaintiff wants to proceed immediately on a claim for denial of medical care arising under
22
     the Eighth Amendment and a claim arising under the First Amendment based upon retaliation for
23
     protected activity against defendant Uddin.
24

25
     _____ Plaintiff wants time to file an amended complaint.
26
     DATED:
27
                                                          ________________________________
28                                                        Plaintiff
                                                      4
